Citation Nr: 0946398	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar strain beyond 10 percent to August 2007 and 
beyond 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
January 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2008, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.  

In April 2008, the Board denied the Veteran's claim.  She 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2009, the Court issued 
a decision and remanded the claim to the Board for 
readjudication consistent with instructions in a July 2009 
Joint Motion for Remand (Joint Remand).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased evaluation for her service-
connected low back disorder.  In a September 2003 letter, the 
Veteran indicated that she was treated for her back at the VA 
facilities in Chattanooga and Murfreesboro.  Records from the 
Chattanooga VA facility are of record.  When she was examined 
by VA in April 2004, the Veteran indicated that she had been 
to Murfreesboro for an MRI of the spine done in August 2003.  
The record reflects that the Veteran has indicated at her 
hearing at the RO in February 2006 that she had been fitted 
for a back brace by VA and at her hearing before the Board in 
March 2008, she stated that she had treatment at a the 
Murfreesboro VA facility consisting of being fitted for a 
back brace.  Additionally a May 2003 health summary shows 
that the Veteran was treated for back pain and underwent 
diagnostic imaging at that facility.  These records have not 
been associated with the claims file. 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

Additionally, the Veteran's representative has requested that 
the Veteran be re-examined.  It is argued that the disability 
has increased in severity since the last VA examination in 
2007.  (See, Appellant's Brief).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The Veteran was last afforded a VA 
medical examination in 2007.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. See 38 C.F.R. § 
3.327(a) (2009).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id . 
In this case, there is a contention by the Veteran that there 
has been a material change in the severity of the Veteran's 
disability since she was last examined.  Thus, a new 
examination must be conducted.

The appellant is hereby notified that it is her 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request medical records for the 
Veteran from the Murfreesboro VAMC dating 
from 2003 to date.  Also attempt to 
obtain any other pertinent treatment 
records from the VA facility at 
Chattanooga.  If no treatment records are 
located, the claims file should be 
documented accordingly.  

2.  The Veteran should then be afforded a 
VA spine examination, to include 
orthopedic and neurological evaluation, 
to determine the nature and extent of her 
low back disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  

The examiner should document any 
limitation of motion, including any 
limitation of motion due to pain. The 
examiner should also comment on any 
functional impairment due to pain and 
weakness and the pathology associated 
with pain should be described.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.  The examiner should also 
address any existing neurological 
symptoms related to the Veteran's 
degenerative disc disease.  He/she should 
further indicate whether the Veteran 
suffers from incapacitating episodes 
(requiring bed rest prescribed by a 
physician and treatment by a physician) 
and if so, the duration of such.  The 
examiner is also requested to provide an 
opinion as to the impact of the 
degenerative disc disease of the lumbar 
spine on the Veteran's ability to obtain 
or maintain gainful employment, without 
regard to age.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



